Citation Nr: 9935951	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  93-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 60 percent disabling. 

(The issue of whether there is clear and unmistakable error 
in a June 1958 Board decision is addressed in a separate 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to 
November 1945.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1994, the Board upheld the RO's determination that new 
and material evidence had not been submitted to reopen a 
claim of service connection for bilateral hearing loss.  The 
veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).

In December 1995, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  

In May 1996, the Board found that new and material evidence 
to reopen the claim for service connection for bilateral 
hearing loss had been received.  The case was remanded to the 
RO for additional development.  

In a January 1997 rating determination, the RO awarded 
service connection for bilateral hearing loss.  A 20 percent 
evaluation from November 5, 1991, was awarded.  The veteran 
continued his appeal.  The RO, in its January 1997 rating 
determination, and the Board, in a June 1997 determination, 
found that the VA must adjudicate the issues of entitlement 
to an earlier effective date earlier than November 5, 1991, 
for the grant of service connection for bilateral hearing 
loss and entitlement to a rating greater than 20 percent for 
this disability in light of the Court determination in 
Holland v. Brown, 9 Vet. App. 324, 329-331 (1996).  In 
June 1997, the Board found that the preponderance of the 
evidence was against the claim of entitlement to an earlier 
effective date earlier than November 5, 1991, for the grant 
of service connection for bilateral hearing loss.  The issue 
of entitlement to an increased disability rating for 
bilateral hearing loss was remanded to the RO for additional 
development.

As noted by the Board in June 1998, under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), the issue of entitlement 
to an earlier effective date for this rating and entitlement 
to an increased evaluation for this disability would not have 
been adjudicated by the Board unless the veteran had filed a 
valid substantive appeal after reviewing a statement of the 
case on this issue from the RO.  See 38 C.F.R. § 20.202.  
However, in Holland v. Brown, 9 Vet. App. 324 (1996) 
(reconsideration denied, Holland v. Brown, 10 Vet. App. 42 
(1997) (Judge Ivers, dissenting)), the Court took the 
position that the issue of entitlement to service connection 
for a disability, the evaluation of a disability (assuming 
service connection is granted) and the effective date of the 
award of a disability are essentially all components of the 
same appeal.  Notwithstanding, after the Board's June 1997 
decision, the Holland determination was overturned.  In the 
decision by the United States Court of Appeals for the 
Federal Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), the Federal Circuit rejected the holding in 
West v. Brown, 7 Vet. App. 329 (1995) (en banc), that for 
jurisdictional purposes, an appeal of a service connection 
claim includes all benefits potentially available that stem 
from the essential elements of the claim.  Instead, the 
Federal Circuit held that, for purposes of initiating 
appellate review, a notice of disagreement applies only to 
the element of the claim currently being decided, such as 
service connection, and necessarily cannot apply to the 
"logical down-stream element of compensation level" if the 
service connection claim is subsequently granted, either by 
the Board or by the RO on remand from the Board.  In 
July 1997, Federal Circuit issued an order summarily 
reversing and remanding the Court's decision in Holland. 

In light of the Federal Circuit's determination in Grantham, 
the Board determined that it did not have jurisdiction over 
the issue of entitlement to an earlier effective date for the 
grant of service connection for bilateral hearing loss.  
Accordingly, this issue is not before the Board at this time. 

In June 1998, the Board denied entitlement to an increased 
evaluation for bilateral hearing loss, currently evaluated as 
60 percent disabling.  The veteran again filed a timely 
appeal to the Court.  In May 1999, the General Counsel and 
the veteran's attorney filed a joint motion to again vacate 
the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board.

The May 1999 joint motion referred to a recently filed notice 
of disagreement submitted by the veteran regarding an issue 
not before the Board at this time.  As noted by the Board in 
June 1998, the veteran raised the issue of entitlement to a 
total disability rating due to his service-connected 
disability (TDIU) in November 1997.  In a February 1998 
rating determination, individual unemployability due to the 
service-connected bilateral hearing loss was not found.  The 
veteran was notified of his determination that month.  A 
timely notice of disagreement to this determination had not 
been received at the time of the Board's adjudication of the 
June 1998 decision.  Accordingly, the issue of entitlement to 
individual unemployability due to a service-connected 
disability was not before the Board at that time.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202 and 20.203 (1999).  

After citing this finding, the parties of the joint motion 
stated, in pertinent part:

However, the evidence of record contains 
a letter dated August 3, 1998, from 
Director of Administrative Service to the 
Winston-Salem RO, referring to 
correspondence received by the [Board] on 
June 8, 1998 to the RO.  In this 
correspondence, the veteran clearly 
expresses disagreement with the issue of 
"100% entitlement due to individual 
unemployability" and presents additional 
argument regarding his TDIU claim. 

The joint motion went on to state, in pertinent part:

Because the letter dated August 3, 1998, 
from Director of Administrative Service 
to the Winston-Salem RO, referring to 
correspondence received by the [Board] on 
June 8, 1998 to the RO served as a valid 
[notice of disagreement] under 38 C.F.R. 
§ 20.201 with respect to the RO's denial 
of TDIU in February 1998, his TDIU claim 
should also be remanded for further 
development. On remand, the RO should be 
instructed to issue a statement of the 
case regarding this claim as mandated by 
38 U.S.C. § 7105(d)(I).  

In light of Manlicon v. West, 12 Vet. App. 238 (1999), the 
current case law stands for the proposition that the filing 
of the notice of disagreement "initiate[s]" review by the 
Board and confers jurisdiction on the Court.  Therefore, the 
Court has reasoned in this circumstance the Board must remand 
the case for the issuance of a statement of the case rather 
than refer it back to the RO for the same action.     

In July 1999, the veteran stated that his attorney before the 
Court no longer represented him.  The veteran was previously 
represented by Disabled American Veterans.  The veteran is 
currently represented by the American Legion.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO to evaluate the veteran's 
service-connected bilateral hearing loss.  

2.  The September 1997 VA audiological evaluation reflects 
thresholds in frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz of 75, 75, 75, and 90 decibels, with an average of 
79 decibels for the right ear, and of 105, 105, 105+, and 
105+ decibels with an average of 105+ decibels for the left 
ear.  Speech recognition ability is 66 percent in the right 
ear and not testable in the left ear.  

3.  The average pure tone decibel losses and speech 
determination percentages convert to Roman numerical 
designation set forth in 38 C.F.R. § 4.85 Table IV, as Level 
VII hearing in the right ear and its Level XI in the left 
ear.  

4.  Credible and utilizable audiological tests performed fail 
to reveal hearing loss more severe than that noted within the 
September 1997 audiological evaluation.


CONCLUSION OF LAW

The scheduled criteria for a rating in excess of 60 percent 
for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 
4.85, Diagnostic Code 6106 (in effect prior to June 10, 1999) 
and 38 C.F.R. §§ 4.85, 4.86 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1982 audiological evaluation, the veteran was 
noted to have moderately severe sensorineural hearing loss in 
the right ear and severe to profound sensorineural hearing 
loss in the left ear.  Speech recognition thresholds were 
found to be between 60 to 65 percent in the right ear and 
85 percent in the left ear.  In April 1992, V. Carole 
Stephens, an audiologist with Audiology Hearing Aid 
Associates, Inc., stated that the veteran had severe hearing 
loss.  Audiological assessment indicated a moderate to severe 
sensorineural hearing loss with good speech discrimination of 
the right ear.  The left ear showed a severe sensorineural 
hearing loss with no measurable speech discrimination 
abilities.  

At a hearing held before a hearing officer at the RO in 
July 1992, the veteran testified primarily regarding his 
contention that service connection for bilateral hearing loss 
should be awarded.  These contentions were reiterated at a 
hearing held before the Board in May 1993.  The veteran has 
also submitted medical evidence supporting his contention 
that his current hearing loss is related to service from 
Christopher C. Webb, M.D., H. E. Crow, M.D., and from E. 
Brooks Wilkins, M.D.  These medical evaluations make no 
reference of the veteran's current hearing loss.  

In May 1996, the veteran's claim of entitlement to service 
connection for bilateral hearing loss was reopened and 
remanded to the RO for additional development.  On authorized 
audiological evaluation in January 1997, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT

65
75
70
85
LEFT

100
95
95
105+

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 0 percent in the left ear.  
The audiologist found severe right and profound left 
sensorineural hearing loss. 

In light of the VA audiological evaluation, the RO, in a 
January 1997 rating determination, awarded service connection 
for bilateral hearing loss.  A 20 percent evaluation, based 
on the January 1997 audiological evaluation, was awarded from 
November 5, 1991, the date the veteran petitioned to reopen 
his previously denied claim.  

The veteran continued his disagreement with the RO's 
determination.  He submitted audiological evaluations 
performed by a private audiologist indicating severe 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  Speech 
recognition ability of 84 percent in the right ear and 
0 percent in the left ear was indicated.  

In a February 1997 statement, the veteran's representative 
noted that he disagreed with the current evaluation.  It was 
contended that the private audiological evaluations showed 
his hearing to be worse than the January 1997 VA audiological 
evaluation.  

In light of the veteran's contentions, in June 1997, the 
Board remanded this case to the RO to obtain another VA 
examination in order to determine if the veteran's 
service-connected bilateral hearing loss had worsened.  

On authorized audiological evaluation in September 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
75
75
90
LEFT

105
105
105+
105+

Speech audiometry revealed speech recognition ability of 66  
percent in the right ear and a speech recognition ability 
that was not testable in the left ear.

In a November 1997 rating determination, the RO increased the 
veteran's evaluation for bilateral hearing loss from 
20 percent to 60 percent disabling from February 11, 1997, 
the day of his evaluation by the private audiologist.  

In November 1997, the veteran filed a claim of entitlement to 
increase compensation based on unemployability.  In a 
January 1998 statement, the veteran noted a wild fluctuation 
in the evaluations of his service-connected bilateral hearing 
loss.  The veteran requested an 80 percent disability 
evaluation.  He asked for an explanation as to why an 
80 percent evaluation was not possible. 

Additional medical records were also obtained.  Outpatient 
treatment records and hospitalization reports indicate the 
veteran is being treated for a series of nonservice-connected 
disabilities including, but not limited to, peripheral 
vascular disease, coronary artery disease, hypertension, 
hyperlipidemia and chronic renal insufficiency.  

In written argument presented by the veteran's representative 
in April 1998, continued disagreement with the 60 percent 
evaluation was indicated.  The veteran continued to assert an 
increased rating above the 60 percent assignable is justified 
consistent with 38 C.F.R. §§ 4.7, 4.10 and 3.321(b)(1).  The 
veteran contends that his bilateral hearing loss warrants an 
80 percent evaluation.  It is contended that the recent 
medical evidence of record supports his claim.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
service-connected disability, the Board considers the current 
evaluation reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
elements of the disability present.  38 C.F.R. § 4.2.  The 
Board also considers the validity of the veteran to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

The VA has changed the regulations pertaining to the 
evaluation of hearing loss during the course of the veteran's 
appeal.  These changes became effective June 10, 1999.  When 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
generally add certain provisions that were already the 
practice of the VA.   38 C.F.R. § 4.85 (1999).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The 
veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as demonstrated by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry test in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected hearing loss, the revised rating schedule 
establishes 11 auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).  As noted above, the most recent audiometric 
examination in September 1997 in the veteran's right ear for 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz were 75, 75, 
75 and 90, respectively, for a pure tone threshold average of 
79 decibels.  Speech discrimination for the right ear was 
66 percent.  Pure tone air conduction threshold levels in 
decibels in the left ear for those same frequencies were 105, 
105, 105 and 105+, for a pure tone threshold average of 
105+ decibels.  Speech discrimination for the left ear was 
not testable.  Such audiometric findings reflect Level VII in 
the right ear and Level XI in the left ear.  It is important 
to note that Level XI is the highest evaluation possible for 
hearing loss in the left ear, indicating profound deafness.  
This demonstrated bilateral hearing acuity warrants a 
60 percent evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6106.  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The evaluation of this disability under this method 
does not provide a basis to increase the veteran's disability 
compensation, as the schedular criteria are the same.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  In this case, based on Table VIa and the 
September 1997 evaluation, the veteran has designation XI 
hearing in the left ear and VII in the right ear.  This would 
provide the veteran with a 60 percent evaluation under 
38 C.F.R. § 4.86, Diagnostic Code 6100 (1999) of the new 
regulations.  Consequently, an increased evaluation under the 
new or old evaluations is not warranted.  Moreover, the Board 
must again note that once the medical provider has 
established the values for pure tone thresholds and speech 
discrimination by test methods adequate for rating purposes, 
the determination of the schedular evaluation is entirely 
mechanical.  Lendenmann, supra.  Thus, since there is no 
prospect whatsoever that a review by an adjudicator at the RO 
could produce a different result, there is no purpose to be 
served by returning this matter to the RO to conduct the 
mechanical application of the revised criteria under 
38 C.F.R. § 4.86(a).

The results of the February 1997 private audiological 
evaluation do not support a different result.  That test 
disclosed speech reception thresholds reflecting marginally 
better hearing acuity in the right ear than those 
demonstrated on the September 1997 VA audiometric 
examination.  In February 1997, for frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz were 70, 75, 80 and 80, respectively, 
for a pure tone threshold average of 76 decibels.  Speech 
discrimination testing was reported to be "56" percent to 
"SDQ" [Speech Discrimination in Quiet vs.  "SDN" Speech 
Discrimination in Noise].  The report did not record what 
methodology was employed to obtain the speech discrimination 
score in either ear.  Accordingly, the speech discrimination 
scores were not adequate for rating purposes, and thus the 
overall report was not adequate for rating purposes.  
38 C.F.R. § 4.2.

Alternatively, even assuming the February 1997 report raised 
a question as to whether there had been a deterioration in 
the veteran's hearing acuity since the VA testing only one 
month earlier, the Board sought to clarify any conflict in 
the record by directing further VA testing in the June 1997 
remand.  Testing was performed using methods adequate for 
rating purposes in September 1997.  That testing supported a 
higher rating, but not a rating in excess of 60 percent.  
Thus, the Board finds that the clear weight of the evidence 
of greatest probative value supported the 60 percent 
evaluation.  In this context, the Board notes that the RO 
awarded an effective date of the increase from the date of 
the private audiometric evaluation, which was a liberal 
interpretation of the record.

The May 1999 second joint motion stated, in pertinent part:

However, in its decision on appeal, the 
[Board] did not consider and account for 
the following: A June 1997 VA audiometric 
evaluation revealed speech discrimination 
of 38 percent in the right ear.  The 
average puretone decibel loss appears to 
be 80.  As for the left ear, the 
audiologist noted that he "did not 
test". He also "did not test" for 
speech reception threshold in either ear. 

The Board notes that at the top of the June 1997 evaluation 
form in bold lettering are the words "EXAMINATION FOR 
HEARING AID EVALUATION PURPOSES."  Patently, the purpose of 
the June 1997 evaluation was to equip the veteran with a 
hearing aid in his right ear, not to determine the nature and 
extent of the veteran's bilateral hearing loss for VA rating 
purposes.  As the joint motion concedes, there was no speech 
reception threshold testing and no testing of discrimination 
in the left ear.  Accordingly, the June 1997 testing was not 
adequate for rating purposes and could not change the result.  

In May 1999, the joint motion further stated, in pertinent 
part:

In August 1997, a private audiological 
evaluation from the Capitol Ear & Throat, 
P.A., was performed.  Speech audiometric 
testing revealed speech reception 
threshold of 75 decibels and speech 
discrimination of 40 percent in the right 
ear.  No result for the left ear was 
indicated. The impression was severe loss 
for speech reception and poor speech 
discrimination in quiet. 

The reference to "75%" and "40%" from Capitol Ear & 
Throat, P.A., can not be used as basis to evaluated the 
veteran's claim because it is totally ambiguous as to how 
Capitol Ear & Throat obtained these readings.  The 75% 
reading appears to refer to a "[t]hreshold" and does not 
refer to the average pure tone decibel loss.  The section of 
the form for recording such pure tone decibel loss at various 
frequencies is blank.  Thus, it is impossible to determine 
how the 75% figure was derived.  The 40% appears to reference 
speech discrimination at the "SDQ" level.  The basis for 
the testing results or their meaning is unknown.  
Furthermore, the examiner did not test the veteran's left ear 
hearing in conjunction with the right ear, making the use of 
both examinations inadequate for evaluation of the bilateral 
service connected hearing loss. 

In deciding this claim, the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

As noted above, throughout the appellate period, the evidence 
that is adequate for rating purposes has not supported a 
higher evaluation at any point earlier than the date assigned 
by the RO in this case.  The Board does not find in 
Fenderson, or any other controlling authority, any explicit 
or implicit holding that "staged ratings" may be assigned 
based on evidence inadequate for rating purposes.   Whether 
the 60 percent evaluation should have been made retroactive 
to February 1997 under Fenderson is and interesting and 
debatable question.  However, since the alternative is a 
rating less than 60 percent prior to September 1997, and the 
issue developed for appellate review before the Board is 
entitlement to an increased rating, the Board need not 
address whether a rating reduction is warranted for that 
period. 

In light of the above considerations, the preponderance of 
the credible evidence is against the claim for an increased 
evaluation for his bilateral hearing loss.  Consequently, the 
doctrine of reasonable doubt does not apply.  

The veteran's representative has cited to 38 C.F.R. 
§ 3.321(b)(1).  In the February 1998 supplemental statement 
of the case, the RO noted that the service-connected 
disability did not present such an exceptional or unusual 
disability picture as to warrant submission to the VA 
Director of the Compensation and Pension Service for 
consideration of an extraschedular evaluation.  Neither the 
veteran nor his representative has specifically appealed this 
determination.  Accordingly, the issue of entitlement to an 
extraschedular rating is not before the Board at this time.  
38 U.S.C.A. § 7105(a),  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) and VAOPGC PREC. 6-96, 61 Fed. Reg. 66749 (1996).  

Based on a review of the current evidence of record, the 
Board finds that the issue of an extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) has not been raised by the 
record.  See Fanning v. Brown 4 Vet. App. 225, 229 (1993) and 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  While the 
veteran has indicated his hearing loss impacts on his 
employability, there is no indication that the hearing loss 
influences employability in ways not contemplated by the 
rating schedule.  The veteran has never cited to a position 
lost due to his service-connected disability.  Further, based 
on a review of the medical evidence of record, the Board 
finds no evidence to indicate that the hearing loss has 
caused hospitalizations.  A 60 percent evaluation, by 
definition, indicates the severity of the veteran's hearing 
loss, which is not in question.  He does not undergo 
treatment on a regular basis for his hearing loss.  There is 
evidence that shows that peripheral vascular disease, 
coronary artery disease, hypertension, hyperlipidemia and 
chronic renal insufficiency provide the basis of the 
veteran's regular medical treatment.  There is no medical 
opinion of record that he is unemployable due to his service-
connected hearing loss.  In light of these severe nonservice-
related disabilities, the Board finds the contention that the 
veteran is not employed due to his hearing loss is without 
foundation.  This claim was fully adjudicated by the RO in 
February 1998 and is not before the Board at this time. 


ORDER

Entitlement to an increased evaluation in excess of 
60 percent for service-connected bilateral hearing loss is 
denied.  


REMAND

In light of the discussion above, the following matter is 
remanded for further action by the RO:

The RO should issue the claimant a statement 
of the case on the issue of entitlement to a 
total disability rating based upon individual 
unemployability due to service connected 
disability.  

The Board notes that in order for the veteran to obtain 
appellate review of this issue, he must follow the regulatory 
provisions governing the submission of a substantive appeal 
in order to perfect his appeal.   38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202 (1999).

		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 







